
	
		II
		112th CONGRESS
		1st Session
		S. 68
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mr. Inouye introduced
			 the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to authorize
		  certain disabled former prisoners of war to use Department of Defense
		  commissary and exchange stores. 
	
	
		1.Use of commissary and
			 exchange stores by certain disabled former prisoners of war
			(a)In
			 generalChapter 54 of title 10, United States Code, is amended by
			 inserting after section 1064 the following new section:
				
					1064a.Use of
				commissary and exchange stores: certain disabled former prisoners of
				war
						(a)In
				generalUnder regulations prescribed by the Secretary of Defense,
				former prisoners of war described in subsection (b) may use commissary and
				exchange stores.
						(b)Covered
				individualsSubsection (a) applies to any former prisoner of war
				who—
							(1)separated from
				active duty in the armed forces under honorable conditions; and
							(2)has a
				service-connected disability rated by the Secretary of Veterans Affairs at 30
				percent or more.
							(c)DefinitionsIn
				this section:
							(1)The term
				former prisoner of war has the meaning given that term in section
				101(32) of title 38.
							(2)The term
				service-connected has the meaning given that term in section
				101(16) of title
				38.
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 54 of
			 such title is amended by inserting after the item relating to section 1064 the
			 following new item:
				
					
						1064a. Use of commissary and exchange
				stores: certain disabled former prisoners of
				war.
					
					.
			
